—Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about September 19, 1997, which, insofar as appealed from, granted defendant’s motion to modify a prior order directing defendant to pay plaintiff’s attorney $18,000 in interim fees only to the extent of directing defendant to make such pay*210ment directly to plaintiff herself, and granted plaintiffs cross motion for additional interim attorneys’ fees only to the extent of awarding $5,000, unanimously affirmed, without costs.
The awards of interim attorneys’ fees were proper exercises of discretion. It is not prerequisite to such relief that the applicant be indigent or that the applicant dispose of his or her assets (see, Nayar v Nayar, 225 AD2d 370). We have considered the parties’ other arguments for affirmative relief and find them to be without merit. Concur — Milonas, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.